Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 05/07/2021 has been considered by Examiner and made of record in the application file.

3.	Claims 1-20 cancelled.


Double Patenting

4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have  1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

s 21-23, 25-29 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 8 of U.S. Patent No. 11,004,314 and further in view of Francis Thomas (U.S. PUB. 2017/0116663). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,004,314  and Francis with obvious wording variations as shown in the following table.

U.S. Patent No. 11,004,314
Application No. 17/315,238
1. A server, comprising: one or more processors; and memory storing executable instructions that, if executed by the one or more processors, configure the server to: receive a first signal transmitted from a customer device, 
21. (New) A server, comprising: one or more processors; and memory storing executable instructions that, if executed by the one or more processors, configure the server to: receive a first signal transmitted from a customer device, 
the first signal including at least one paging request and an identifier corresponding to the customer device;
the first signal including at least one paging request and an identifier corresponding to the customer device;
transmit, to at least one portable device, a second signal including information on the paging request and the identifier corresponding to the customer device that transmits the first signal; 
transmit, to at least one staff device, a second signal including information on the paging request and the identifier corresponding to the customer device; 

a customer device associated with a table,
receive, from the at least one portable device, a third signal which is transmitted in response to an acceptance input responded to the paging request; and transmit, to the at least one portable device, a fourth signal indicating that the at least one portable device transmitting the third signal is matched with the identifier corresponding to the customer device in response to the third signal received from the at least one portable device.
receive information on an order for the table associated with the customer device; and provide to the customer device one or more contents related to the order for the table associated with the customer device so that the customer device displays the contents related to the order for the table associated with the customer device.


Consider claim 21, U.S. Patent No. 11,004,314 teaches all limitations of claim 21 except does not explicity teaches receive information on an order for the table associated with the customer device; and provide to the customer device one or more contents related to the order for the table associated with the customer device so that the customer device displays the contents related to the order for the table associated with the customer device. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, receive information on an order for the table associated with the customer device; and provide to the customer device one or more contents related to the order for the table associated with the customer device so that the customer device displays the contents related to the order for the table associated with the customer device in order to provide system includes location indicators, a central computing system, and a mobile scanning device. The location indicators transmit location signals and are arranged in a store that includes stocked items. The central computing system stores an item association table that maps location values to the stocked items. The location values indicate locations of the stocked items in the store. The mobile scanning device receives ordered items from the central computing system, detects location signal(s), and determines a first location value based on the detected location signal(s). The mobile scanning device arranges the ordered items on a display based on the first location value, scans a first ordered item, and transmits data to the central computing system indicating that the first ordered item is associated with the first location value. The central computing system updates the item association table based on the data.


Consider claims 23 and 29, Francis further teaches wherein the contents related to the order for the table associated with the customer device comprise one or more games related to the order for the table associated with the customer device (page 3 [0048]).

Consider claims 25 and 31, the previous rejections of claim 2 apply mutatis mutandis to corresponding claims 25 and 31.

Consider claims 26 and 32, the previous rejections of claim 8 apply mutatis mutandis to corresponding claims 26 and 32.

Consider claim 27, the previous rejections of claim 21 apply mutatis mutandis to corresponding claim 27.

6.	Consider claims 24 and 30, U.S. Patent No. 11,004,314 and Francis in combination fail to teach wherein the server is configured to provide to the customer a reward for the games that the customer plays.
However, Howe (U.S. PUB. 2014/0344040) teaches wherein the server is configured to provide to the customer a reward for the games that the customer plays (page 4 [0034]).


Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649